PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Campbell et al.
Application No. 16/373,621
Filed: April 2, 2019
For: BATTERY CELL DESIGN WITH A COATED LITHIUM REFERENCE ELECTRODE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor' s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed July 21, 2021. The issue fee was timely paid on October 20, 2021.  Accordingly, the application became abandoned on October 21, 2021.  A Notice of Abandonment was mailed October 27, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement for Inventor Brennan Campbell, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received February 1, 2022 and November 11, 2021.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET